In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00276-CR


                        GEOFFREY NATHAN LOWRY, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                      Potter County, Texas
            Trial Court No. 078964-E-CR, Honorable Douglas R. Woodburn, Presiding

                                       October 20, 2022
                               MEMORANDUM OPINION
                   Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Appellant, Geoffrey Nathan Lowry, appeals his conviction for engaging in an

improper relationship between an educator and student1 and sentence to ten years’

confinement, suspended in favor of community supervision for ten years. Pending before

this Court is Appellant’s motion to voluntarily dismiss the appeal. As required by Rule of

Appellate Procedure 42.2(a), the motion to dismiss is signed by Appellant and his



      1   See TEX. PENAL CODE ANN. § 21.12.
attorney. As no decision of the Court has been delivered, the motion is granted and the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.

                                                     Per Curiam

Do not publish.




                                          2